Voobhies, J.
I concur in the conclusion of the ( hief Justice. In my opinion, the city had the power to order the work to be done on the street, and to compel the front proprietors to contribute for the cost of it. It appears to me that such contribution caunot be considered as repugnant in any respect to the fundamental principle which requires that taxation, whether parochial or *58municipal, shall be equal and uniform throughout the State. In the present case the contribution is as equal and uniform as the nature of the thing admits of.